DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a second non-final in response to the Applicant’s response filed on 07/11/2022.
Status of Claims
Claims 1-2, 4-25, and 27-30 filed on 07/11/2022 are currently pending and have been examined in the present office action.
Response to Arguments – Double patenting
The arguments have been fully considered and they are persuasive.
Regarding Applicant’s arguments on page 11 “Applicant is concurrently filing a Terminal Disclaimer herewith and therefore respectfully requests withdrawal of the non-statutory double-patenting rejection of claims 1-28. Should Applicant's present amendments obviate the need for the Terminal Disclaimer, Applicant respectfully requests notice so that Applicant may request withdrawal of the Terminal Disclaimer, if appropriate.”
The examiner agrees.
The examiner withdraws the double patenting rejection of the pending claims in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and they are persuasive.
Regarding Applicant’s arguments on pages 14-15 “Moreover, Wright does not teach "determining, for each of the at least one discrete marketing message, at least one associated score indicating a relative emphasis of that discrete marketing message relative to other discrete marketing messages in the at least one discrete marketing message"…Wright fails to teach many other limitations from Applicant's claims. The Examiner has admitted many of these shortcomings (by attempting to utilize disparate passages from six other patent references). In particular, Wright fails to teach at least the following independent claim limitations: "inputting the determined at least one associated score as an independent variable to a trained predictive model to obtain a trained predictive modeling outcome, wherein the trained predictive model was trained using training scores associated with a multitude of training discrete marketing messages as independent variables and corresponding training marketing outcome data as dependent variables"”
The Examiner agrees
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in independent claims 1, 21, and 25 nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. Limitations in claims 1, 21, and 25 are therefore distinguished from the prior arts specifically "determining, for each of the at least one discrete marketing message, at least one associated score indicating a relative emphasis of that discrete marketing message relative to other discrete marketing messages in the at least one discrete marketing message" and  "inputting the determined at least one associated score as an independent variable to a trained predictive model to obtain a trained predictive modeling outcome, wherein the trained predictive model was trained using training scores associated with a multitude of training discrete marketing messages as independent variables and corresponding training marketing outcome data as dependent variables". 
In conclusion, the Examiner withdraws the prior art rejections of the pending claims under 35 USC § 103 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-2, 4-25, and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-2, 4-25, and 27-30 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-2, 4-25, and 27-30 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of examining marketing message in a marketing asset and provide recommendations. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “transform enterprise access data into data sets; identify business roles based on common patterns of the access data, the business roles comprising at least one access point associated with the access data; present at least one business role assignable to an employee to an access manager; and receive an approval indication associated with the access manager assigning the business role to the employee”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the element describe a process for examining marketing message in a marketing asset. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 21 and 25 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 21 and 25 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2, 4-20, 22-24, and 27-30 recite certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the element describe a process for examining marketing message in a marketing asset. As a result, claims 2, 4-20, 22-24, and 27-30 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “by a computing device”, “parsing, by the computing device, the marketing asset into a plurality of segmented components, based on the determined at least one asset type, wherein the parsing includes at least one of (a) crawling a web site to identify at least one html tag, (b) using an Application Program Interface (API) for a social media app associated with a social media post, (c) using a pdf parser, or (d) using an API for a web-based word-processing application, and wherein the plurality of segmented components comprises at least one of the following: text, image, audio, or video”, and “inputting the determined at least one associated score as an independent variable to a trained predictive model to obtain a predicted marketing outcome, wherein the trained predictive model was trained using training scores associated with a multitude of training discrete marketing messages as independent variables and corresponding training marketing outcome data as dependent variables”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 21 and 25 recite substantially similar limitations to those recited with respect to claim 1. Although claim 21 further recites “A system for predicting as-a marketing outcome for a marketing asset, comprising: at least one computing device” and claim 25 further recites “An article of manufacture including a non-transitory computer- readable medium, having stored thereon program instructions that, upon execution by one or more processors, cause the one or more processors to”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 21 and 25 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2, 4-20, 22-24, and 27-30 include additional elements beyond those recited by independent claims 1, 21, and 25. The additional elements in the dependent claims include “selecting the trained predictive model” as in claim 2, “transcribing the audio into text” as in claim 5, “splitting the video component into a plurality of image components and an audio component; and transcribing the audio component” as in claim 7, “the computing device assigns the classification attribute to the marketing asset by applying a classification model to the marketing asset” as in claim 11, “parsing a text block in the plain-text email” as in claim 12, “identifying at least one html tag in the html email, wherein the at least one html tag identifies at least one of an image, headline text, sub-headline text, paragraph text, video, or other component” as in claim 13, “segmenting the video into temporal blocks; parsing each temporal block into audio and images; and transcribing the audio for each temporal block into text, wherein the transcribing includes using an audio transcription service” as in claim 14, “segmenting the audio sales call into temporal blocks each having audio; and transcribing the audio for each temporal block into text, wherein the transcribing includes using an audio transcription service” as in claim 15, “applying natural-language rules” as in claim 16, “accessing at least one industry-specific dictionary” as in claim 18, “providing via a graphical interface, an output related to the predicted marketing outcome” as in claim 22, “parsing includes at least one of (a) crawling a web site to identify at least one html tag, (b) using an Application Program Interface (API) for a social media app associated with a social media post, (c) using a pdf parser, or (d) using an API for a web-based word-processing application, and wherein the plurality of segmented components comprises at least one of the following: text, image, audio, or video” as in claim 29, “parsing includes at least one of: (a) if the marketing asset includes a plain-text email, parsing a text block in the plain-text email; (b) if the marketing asset includes an html email, identifying at least one html tag in the html email, wherein the at least one html tag identifies at least one of an image, headline text, sub-headline text, paragraph text, video, or other component; (c) if the marketing asset includes a video: (i) segmenting the video into temporal blocks; (ii) parsing each temporal block into audio and images; and (iii) transcribing the audio for each temporal block into text; or (d) if the marketing asset includes an audio sales call: (i) segmenting the audio sales call into temporal blocks each having audio; and (ii) transcribing the audio for each temporal block into text” as in claim 30. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2, 4-20, 22-24, and 27-30 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “by a computing device”, “parsing, by the computing device, the marketing asset into a plurality of segmented components, based on the determined at least one asset type, wherein the parsing includes at least one of (a) crawling a web site to identify at least one html tag, (b) using an Application Program Interface (API) for a social media app associated with a social media post, (c) using a pdf parser, or (d) using an API for a web-based word-processing application, and wherein the plurality of segmented components comprises at least one of the following: text, image, audio, or video”, and “inputting the determined at least one associated score as an independent variable to a trained predictive model to obtain a predicted marketing outcome, wherein the trained predictive model was trained using training scores associated with a multitude of training discrete marketing messages as independent variables and corresponding training marketing outcome data as dependent variables”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 21 and 25 recite substantially similar limitations to those recited with respect to claim 1. Although claim 21 further recites “A system for predicting as-a marketing outcome for a marketing asset, comprising: at least one computing device” and claim 25 further recites “An article of manufacture including a non-transitory computer- readable medium, having stored thereon program instructions that, upon execution by one or more processors, cause the one or more processors to”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 21 and 25 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2, 4-20, 22-24, and 27-30 include additional elements beyond those recited by independent claims 1, 21, and 25. The additional elements in the dependent claims include “selecting the trained predictive model” as in claim 2, “transcribing the audio into text” as in claim 5, “splitting the video component into a plurality of image components and an audio component; and transcribing the audio component” as in claim 7, “the computing device assigns the classification attribute to the marketing asset by applying a classification model to the marketing asset” as in claim 11, “parsing a text block in the plain-text email” as in claim 12, “identifying at least one html tag in the html email, wherein the at least one html tag identifies at least one of an image, headline text, sub-headline text, paragraph text, video, or other component” as in claim 13, “segmenting the video into temporal blocks; parsing each temporal block into audio and images; and transcribing the audio for each temporal block into text, wherein the transcribing includes using an audio transcription service” as in claim 14, “segmenting the audio sales call into temporal blocks each having audio; and transcribing the audio for each temporal block into text, wherein the transcribing includes using an audio transcription service” as in claim 15, “applying natural-language rules” as in claim 16, “accessing at least one industry-specific dictionary” as in claim 18, “providing via a graphical interface, an output related to the predicted marketing outcome” as in claim 22, “parsing includes at least one of (a) crawling a web site to identify at least one html tag, (b) using an Application Program Interface (API) for a social media app associated with a social media post, (c) using a pdf parser, or (d) using an API for a web-based word-processing application, and wherein the plurality of segmented components comprises at least one of the following: text, image, audio, or video” as in claim 29, “parsing includes at least one of: (a) if the marketing asset includes a plain-text email, parsing a text block in the plain-text email; (b) if the marketing asset includes an html email, identifying at least one html tag in the html email, wherein the at least one html tag identifies at least one of an image, headline text, sub-headline text, paragraph text, video, or other component; (c) if the marketing asset includes a video: (i) segmenting the video into temporal blocks; (ii) parsing each temporal block into audio and images; and (iii) transcribing the audio for each temporal block into text; or (d) if the marketing asset includes an audio sales call: (i) segmenting the audio sales call into temporal blocks each having audio; and (ii) transcribing the audio for each temporal block into text” as in claim 30. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2, 4-20, 22-24, and 27-30 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-2, 4-25, and 27-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623